Exhibit 10.3

PATENT, TRADEMARK
AND COPYRIGHT SECURITY AGREEMENT

     THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (this “Agreement”)
is entered into as of this 16th day of July 2008, by and among Valcent Products,
Inc., corporation organized under the laws of Alberta, Canada, Valcent USA Inc.,
a Nevada corporation, Valcent Manufacturing, Ltd., a Texas limited partnership,
Valcent Management LLC, a Nevada limited liability company, Vertigro Algae
Technologies LLC, a Texas limited liability company, and Valcent Products EU
Limited, a corporation organized under the laws of the United Kingdom, each with
an address of 828 Harbourside Drive, Suite 208, North Vancouver, BC V7P 3R9,
(jointly and severally, the “Borrower”), and Platinum Long Term Growth VI, LLC,
as collateral agent (the “Agent”) for the investors identified in the below
referenced Purchase Agreement (collectively, together with their successors and
assigns, the “Lenders”).

     WHEREAS, Borrower and the Lenders are parties to a certain Note and Warrant
Purchase Agreement, dated as of July 16,2008 (as amended, restated, supplemented
or extended from time to time, the “Purchase Agreement”), and a Security
Agreement, dated as of July 16, 2008 (the “Security Agreement”), which provide
for, among other things: (i) the Lenders to extend certain loans to or for the
account of the Borrower; (ii) the grant by the Borrower to the Lenders of a
security interest in all of the Borrower’s assets, including, without
limitation, its patents, patent applications, trademarks, trademark
applications, goodwill, service marks, trade names, trade styles, copyrights,
copyright applications, mask works, trade-secrets information, and other
proprietary rights, together with all additions, accessions, accessories,
amendments, attachments, modifications, substitutions, and replacements,
proceeds and products of any of the foregoing, as set forth in the Purchase
Agreement and the other Transaction Documents (capitalized terms used herein and
not otherwise defined have the respective meanings given in the Purchase
Agreement); and (iii) the appointment of the Agent as collateral agent, for the
benefit of the Lenders, for purpose of this Agreement, the Security Agreement
and the Mortgage (as defined in the Purchase Agreement).

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained, and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Borrower and the Agent, for the benefit of the Lenders, agree as follows:

     1.     Security Interest in Patents, Trademarks and Copyrights. To secure
the complete and timely satisfaction of all of Borrower’s “Obligations” (as that
term is defined in the Security Agreement) to the Lenders, the Borrower hereby
grants and conveys to the Agent, for the benefit of the Lenders, a security
interest (having priority over all other security interests) with power of sale,
to the extent pel1nitted by law, in all of its now owned or existing, and
hereafter acquired or arising:

             (a)     

patents, patent applications, including, without limitation, any invention and
improvement to a patent or patent application, including without

 

 

 

--------------------------------------------------------------------------------

 

limitation those patents and patent applications listed on Schedule A (being
sometimes referred to individually and/or collectively, the “Patents”);

             (b)     

trademarks, registered trademarks and trademark applications, trade names, trade
styles, service marks, registered service marks and service mark applications
including, without limitation, the registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule B and (i) all renewals thereof, (ii) all accounts receivable, income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith and damages and payments for past, present
or future infringements and dilutions thereof, and (iii) the right to sue for
past, present and future infringements and dilutions thereof, and (iv) all of
the Borrower’s rights corresponding thereto throughout the world (all of the
foregoing registered trademarks, trademark applications, trade names, trade
styles, registered service marks and service mark applications, together with
the items described in clauses (i)-(iv) in this Section l(b), being sometimes
hereinafter individually and/or collectively referred to as the “Trademarks”);

             (c)     

the goodwill of Borrower’s business connected with and symbolized by the
Trademarks; and

             (d)     

copyrights, and copyright applications, including without limitation, those
copyrights listed in Schedule C (being sometimes referred to individually and/or
collectively as the “Copyrights”);

together with all additions, accessions, accessories, amendments, attachments,
modifications, substitutions, and replacements, proceeds and products of the
foregoing.

     2.     Recording of Patents and Trademarks. Borrower represents and
warrants that (1) the patents and patent applications listed in Schedule A, and
(2) the trademark and trademark applications described in Schedule B, have each
been duly recorded in the U.S. Patent and Trademark Office (the “PTO”); and that
no other patents, patent applications, trademarks, or trademark applications
have been filed or recorded with the PTO in which the Borrower has an interest.

     3.     Recording of Copyrights. Borrower represents and warrants that the
copyright and copyright applications described in Schedule C have been duly
recorded in the U.S. Copyright Office, and that no other copyright, and
copyright applications have been recorded in the U.S. Copyright Office, in which
the Borrower has an interest.

 

 

 

2

--------------------------------------------------------------------------------

     4.     Restrictions on Future Agreements. Borrower will not, without the
Agent’s prior written consent, enter into any agreement, including, without
limitation, any license agreement, that is inconsistent with this Agreement, and
Borrower further agrees that it will not take any action, and will use
reasonable efforts not to knowingly permit any action to be taken by others
subject to its control, including licensees, or knowingly fail to take any
action, which would affect the validity or enforcement of the rights transferred
to the Agent, for the benefit of the Lenders, under this Agreement or the rights
associated with those Patents, Trademarks and/or Copyrights which are in
Borrower’s reasonable business judgment, necessary or desirable in the operation
of Borrower’s business.

     5.     New Patents, Trademarks and Copyrights. Borrower represents and
warrants that the Patents, Trademarks, and Copyrights listed on Schedules A, B,
and C, include all of the patents, patent applications, trademark registrations,
trademark applications, service marks registrations, service mark applications,
registered copyrights and copyright applications, now owned or held by Borrower.
If, prior to the termination of this Agreement, Borrower shall (i) create or
obtain rights to any new patents, trademarks, trademark registrations, trademark
applications, trade names, trade styles, service marks, service marks
registrations, or service mark applications, or (ii) become entitled to the
benefit of any patent, trademark, trademark registration, trademark application,
trade name, trade style, service mark, service mark registration, service mark
application, the provisions of Section 1 above shall automatically apply thereto
and Borrower shall give the Agent prompt written notice thereof. Borrower hereby
authorizes the Agent to modify this Agreement by (a) amending Schedules A, B,
and/or C, as the case may be, to include any future patents, trademark
registrations, trademark applications, service mark registrations, service mark
applications, registered copyrights and copyright applications that are Patents,
Trademarks or Copyrights under Section 1 above, or under this Section 5 (whether
or not any such notice from Borrower has been sent or received), and (b) filing,
in addition to and not in substitution for this Agreement, a supplement or
addendum to this Agreement containing on Schedule B therein, as the case may be,
such registered trademarks, trademark applications, service marks, registered
service marks and service mark applications that are Trademarks under Section 1
above or this Section 5 and to take any action the Agent otherwise deems
appropriate to perfect or maintain the rights and interest of the Agent, for the
benefit of the Lender, under this Agreement with respect to such Patents,
Trademarks and Copyrights.

     6.     Nature and Continuation of Security Interest: Notice to Third
Parties. This Agreement has the effect of giving third parties notice of the
Agent’s Security Interest in Borrower’s Patents, Trademarks and Copyrights. This
Agreement is made for collateral security purposes only. This Agreement shall
create a continuing security interest in the Patents, Trademarks and Copyrights
and shall remain in full force and effect until the liabilities and Obligations
of the Borrower to the Lenders have been paid in full, including all obligations
under the Purchase Agreement and the Transaction Documents (as defined in the
Purchase Agreement).

     7.     Right to Inspect; Assignments and Security Interests. The Agent
shall have the right, at any reasonable time upon prior written request and from
time to time, to inspect Borrower’s premises and to examine Borrower’s books,
records and operations relating to the

 

3

--------------------------------------------------------------------------------

Patents and the Trademarks, including, without limitation, Borrower’s quality
control processes; provided, that in conducting such inspections and
examinations, the Agent shall use reasonable efforts not to disturb
unnecessarily the conduct of Borrower’s ordinary business operations. From and
after the occurrence of an event of default, under the Purchase Agreement, or
any other Transaction Documents (“Event of Default”), Borrower agrees that the
Agent, or a conservator appointed by the Agent, shall have the right to take any
action to renew or to apply for registration of any Trademarks as the Agent or
said conservator, on its sole judgment, may deem necessary or desirable in
connection with the enforcement of the Agent’s rights hereunder. Borrower agrees
(i) except in accordance with Borrower’s reasonable business judgment, not to
sell or assign its respective interests in the Patents, Trademarks and/or
Copyrights without the prior written consent of the Agent and the holders of a
majority in principal the amount of the Notes (as defined in the Purchase
Agreement) and (ii) to maintain the quality of any and all products in
connection with which the Trademarks are used, consistent with the quality of
said products as of the date hereof.

     8.     Duties of Borrower. Borrower shall have the duty to (i) prosecute
diligently any patent application, or trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
thereafter until the termination of this Agreement, and (ii) preserve and
maintain all of Borrower’s rights in the patents, patent applications, trademark
applications, service mark applications and trademark and service mark
registrations that are part of the Patents and Trademarks. Any expenses incurred
in connection with the foregoing shall be borne by Borrower. Borrower shall not,
without thirty (30) days prior written notice to the Agent, abandon any
trademark or service mark that is the subject of a registered trademark, service
mark or application therefor and which, is or shall be necessary or economically
desirable in the operation of the Borrower’s business. The Agent shall not have
any duty with respect to the Patents, Trademarks and/or Copyrights. Without
limiting the generality of the foregoing, the Agent shall not be under any
obligation to take any steps necessary to preserve rights in the Patents,
Trademarks and/or Copyrights against any other parties, but may do so at its
option during the continuance of an Event of Default, and all expenses incurred
in connection therewith shall be for the sole account of Borrower and added to
the Obligations and liabilities secured hereby, and by the Transaction
Documents.

     9.     Agent’s Right to Sue. Upon the occurrence and during the continuance
of any Event of Default, the Agent shall have the right, for the benefit of the
Lenders, to exercise all rights and remedies available at law or in equity. From
and after the occurrence and during the continuance of an Event of Default, the
Agent shall have the right, but shall not be obligated, to bring suit or take
any other action to enforce the Patents, Trademarks and Copyrights and, if the
Agent shall commence any such suit or take any such action, Borrower shall, at
the request of the Agent, do any and all reasonable lawful acts and execute any
and all proper documents reasonably required by the Agent in aid of such
enforcement. Borrower shall, upon demand, promptly reimburse and indemnify the
Agent for all reasonable out-of-pocket costs and expenses incurred by the Agent
in the exercise of its rights under this Section 9 (including, without
limitation, all attorneys’ fees). If, for any reason whatsoever, the Agent is
not reimbursed with respect to the costs and expenses referred to in the
preceding sentence, such costs and expenses shall be added to the Obligations
secured hereby.

 

4

--------------------------------------------------------------------------------

     10.     Waivers. The Borrower waives to the extent permitted by applicable
law presentment, demand, notice, protest, notice of acceptance of this
Agreement, notice of any loans made, credit or other extensions granted,
collateral received or delivered or any other action taken in reliance hereon
and all other demands and notices of any description, except for such demands
and notices as are expressly required to be provided to the Borrower under this
Agreement or any other document evidencing the Obligations or the liabilities
under the Transaction Documents. With respect to both the Obligations and the
Collateral, the Borrower assents to any extension or postponement of the time of
payment or any other forgiveness or indulgence, to any substitution, exchange or
release of Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromise or adjustment of any thereof, all in such manner
and at such time or times as the Agent may deem advisable. The Agent may
exercise its lights with respect to the Collateral without resorting, or regard,
to other collateral or sources of reimbursement for Obligations. The Agent shall
not be deemed to have waived any of its rights with respect to the Obligations
or the Collateral unless such waiver is in writing and signed by the Agent. No
delay or omission on the part of the Agent in exercising any right shall operate
as a waiver of such right or any other right. A waiver on anyone occasion shall
not bar or waive the exercise of any right on any future occasion. All rights
and remedies of the Agent in the Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, are cumulative and not
exclusive of any remedies provided by law or any other agreement, and may be
exercised separately or concurrently.

     11.     Successors and Assigns. This Agreement shall be binding upon the
Borrower, its respective successors and permitted assigns, and shall inure to
the benefit of and be enforceable by the Agent and its successors and assigns.
Without limiting the generality of the foregoing sentence, the Agent may assign
or otherwise transfer any agreement or any note held by it evidencing, securing
or otherwise executed in connection with the Obligations, or sell participations
in any interest therein, to any other person or entity.

     12.     General: Term.

     (a)     This Agreement may not be amended or modified except by a writing
signed by the Borrower and the Agent, nor may the Borrower assign any of its
rights hereunder. This Agreement and the terms, covenants and conditions hereof
shall be construed in accordance with, and governed by, the laws of the State of
New York (without giving effect to any conflicts of law provisions contained
therein). In the event that any Collateral stands in the name of the Borrower
and another or others jointly, as between the Agent and the Borrower, the Agent
may deal with the same for all purposes as if it belonged to or stood in the
name of the Borrower alone.

     (b)     This Agreement and the security interests granted herein shall
terminate on the date on which all payments under the Notes (as defined in the
Purchase Agreement) have been indefeasibly paid or satisfied in full (including
as a result of the conversion in full of the Notes) and all other obligations
have been paid or discharged (other than contingent indemnification
obligations).

 

5

--------------------------------------------------------------------------------

     13. WAIVER OF JURY TRIAL; VENUE.

     THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH OR, ARISING OUT OF: (A) THIS AGREEMENT OR
ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH; (B) THE
VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF; OR (C) ANY OTHER
CLAIM OR DISPUTE HOWEVER ARISING BETWEEN THE BORROWER AND THE LENDERS OR THE
AGENT IN RESPECT OF THIS AGREEMENT.

     THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THE OBLIGATIONS,
ARISING OUT OF OR IN ANY MANNER RELATING TO THIS AGREEMENT OR ANY TRANSACTION
RELATING TO ANY TRANSACTION DOCUMENT MAYBE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURT AND TO SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN THE PURCHASE AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT WAS BROUGHT IN AN INCONVENIENT COURT. THE BORROWER SHALL
NOT BE ENTITLED IN ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR
ALLOWED UNDER THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW YORK UNLESS SUCH
DEFENSE IS ALSO GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF NEW YORK. NOTHING
IN THIS SECTION SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT
OF THE AGENT TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
BORROWER IN ANY JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED, THE BORROWER
CONDUCTS ACTIVITIES OR WHERE LEGAL PROCEEDINGS MAYBE NECESSARY IN ORDER TO
COLLECT OR ENFORCE THE OBLIGATIONS OR TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW.


[Signature Page Follows]

 

 

 

 

6

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  BORROWER:    VALCENT PRODUCTS INC      By:    F. GEORGE ORR           Name: F.
George Orr             Title:    VALCENT USA INC.      By:    PERRY A. MARTIN   
       Name: Perry A. Martin             Title: President    VALCENT
MANUFACTURING, INC.        By:    PERRY A. MARTIN           Name: Perry A.
Martin             Title: President    VALCENT MANAGEMENT LLC      By:    PERRY
A. MARTIN           Name: Perry A. Martin             Title: President   
VERTIGRO ALGAE TECHNOLOGIES, LLC        By:    M. ELDEN SCHORN             Name:
M. ELDEN SCHORN             Title: Director      VALCENT PRODUCTS EU LIMITED   
    By:    M. GLEN KERTZ             Name: M. Glen Kertz             Title:
Director 


7

--------------------------------------------------------------------------------

AGENT:      PLATINUM LONG TERM GROWTH VI LLC      By: MARK NORDLICHT         
 Name: Mark Nordlicht           Title: Managing Member 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

STATE OF TEXAS  )    ) SS.:  COUNTY OF EL PASO  ) 


On the 15th day of July, in the year 2008, before me, the undersigned, a notary
public in and for said state, personally appeared Perry A. Martin, President of
Valcent Management. L.L.C., the General Partner of Valcent Manufacturing Ltd.
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual (s) acted,
executed the instrument.


[SEAL]  IONA P. ROSENTHAL    Notary Public 



STATE OF TEXAS  )    ) SS.:  COUNTY OF EL PASO  ) 


On the 15th day of July, in the year 2008, before me, the undersigned, a notary
public in and for said state, personally appeared Perry A. Martin, President of
Valcent Management. L.L.C., personally known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual (s) acted, executed the instrument.


[SEAL]  IONA P. ROSENTHAL    Notary Public 


 

 

 

 

9

--------------------------------------------------------------------------------

PROVINCE OF BRITISH COLUMBIA  )    ) SS.: VALCENT PRODUCTS INC.  COUNTY OF
CANADA  ) 


On the 16th day of July, in the year 2008, before me, the undersigned, a notary
public in and for said state, personally appeared George Orr, personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual (s) acted,
executed the instrument.


VIRGIL Z. HLUS
Notary Public
[SEAL]

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

     Schedule A
Patents and Patent Applications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

Schedule B
Trademarks and Trademark Applications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

Schedule C
Copyrights and Copyright Applications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------